WILLIAMS, J.
This case was appealed from the judgment in the Cuyahoga Common Pleas. It seems that Lester Weisman owned land in Cleveland Heights and entered into a contract with William Davidson Co. to construct a house thereon. The company completed the contract procuring a large amount of lumber and supplies from the Builders Supply & Fuel Co. Weisman sold the property to Harry Higgins, April 12, 1923 and he moved in May 17, 1923.
The Builders Supply & Fuel Co. claimed to have furnished a small amount of material to repair a broken pulley style in the window of the house, and on Oct. 2, 1923 filed a mechanic’s lien, such filing being within 60 days after .furnishing of the material for the pulley. The Court of Appeals held:
1. In furnishing for the material for the pulley style was upon the original contract, the Supply Co. would have a good lien. If it was not, it would not.
2. The evidence shows that material for the pulley style was not furnished upon the original contract and the Supply Co. had already, at the time such pulley style material was furnished, lost its lien.
3. The material was furnished, merely to make a repair upon a house that had a long time previously been fully completed, and upon a new and separate contract.
Higgins will be granted the relief prayed for and his title quieted.